DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/7/2019. Claims 1-7 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 5/7/2021,5/27/2021,9/14/2021 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2,5,7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al, (Takeuchi), (USNO.2013/0162206).
 	As for claim 2, Takeuchi discloses and shows in Figs.1-3 a control apparatus comprising: a control unit (ref’s charge controller) that controls a charging apparatus which performs charging of a lithium ion secondary battery, wherein the control unit performs: causing the charging apparatus to perform the charging of the lithium ion secondary battery, until a voltage of the lithium ion secondary battery becomes a predetermined voltage, causing the charging apparatus to suspend the charging of the lithium ion secondary battery, until a predetermined time elapses, after the charging, (via Fig. 3 after IV) is a length that is equal to or more than time from a time point at which the suspending is started to a time point at which a temporal change ratio of the voltage (via Fig. 3 on the voltage graph between IV-V) of the lithium ion secondary battery becomes a local minimum value  (par.[0030-0032,0036,0053]).
 	As for claim 5, Takeuchi discloses and shows in Figs.1-3 a control method comprising: a charging apparatus that performs charging (via charge controller)  of a lithium ion secondary battery to perform the charging of the lithium ion secondary battery, until a voltage of the lithium ion secondary battery becomes a predetermined voltage; a step of causing the charging apparatus to suspend the charging of the lithium ion secondary battery, until a predetermined time t elapses, after the charging; and a step of causing the charging apparatus to further perform the charging of the lithium ion secondary battery, after the suspending, wherein the predetermined time (via Fig. 3 after IV)  is a length that is equal to or more than time from a time point at which the suspending is started to a time point at which a temporal change ratio of the voltage (via Fig. 3 on the voltage graph between IV-V)  of the lithium ion secondary battery becomes a local minimum value (par.[0030-0032,0036,0053]).
 	As for claim 7, Takeuchi discloses and shows in Figs.1-3 A non-transitory computer-readable storage medium storing a program (via charge controller)   causing a computer to execute each step of the control method according to claim 4 (par.[0030-0032,0036,0053]).
Allowable Subject Matter
Claim 1,3,4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 1: a control unit that controls a charging apparatus which performs charging of a lithium ion secondary battery, wherein the control unit performs: causing the charging apparatus to perform the charging of the lithium ion secondary battery, until a voltage of the lithium ion secondary battery becomes a predetermined voltage; causing the charging apparatus to suspend the charging of the lithium ion secondary battery, until a predetermined time t elapses, after the charging; and causing the charging apparatus to further perform the charging of the lithium ion secondary battery, after the suspending, and the predetermined time t [minute] satisfies a condition that is determined by Expression (1) using weight per unit area x [g/cm ] of a negative electrode of the lithium ion secondary a battery and density y [g/cm ] of the negative electrode. Expression 1 tl>-A + B*x + C*y 50 < A < 70,500 < B < 620.30 < C < 36, in combination with the remaining limitations of independent claims 

Claim 4: a charging apparatus that performs charging of a lithium ion secondary battery to perform the charging of the lithium ion secondary battery, until a voltage of the lithium ion secondary battery becomes a predetermined voltage; a step of causing the charging apparatus to suspend the charging of the lithium ion secondary battery, until a 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859